Name: 94/818/EC: Commission Decision of 16 December 1994 amending Decision 93/10/EEC establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme)
 Type: Decision_ENTSCHEID
 Subject Matter: labour market;  management;  European construction;  executive power and public service;  personnel management and staff remuneration
 Date Published: 1994-12-24

 Avis juridique important|31994D081894/818/EC: Commission Decision of 16 December 1994 amending Decision 93/10/EEC establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme) Official Journal L 337 , 24/12/1994 P. 0089 - 0091 Finnish special edition: Chapter 13 Volume 29 P. 0226 Swedish special edition: Chapter 13 Volume 29 P. 0226 COMMISSION DECISION of 16 December 1994 amending Decision 93/10/EEC establishing implementing provisions for Council Decision 92/481/EEC on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (Karolus Programme) (94/818/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 92/481/EEC of 22 September 1992 on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (1), and in particular Article 10 thereof, Whereas, in the light of experience with exchanges so far, Commission Decision 93/10/EEC (2) on travel expenses and subsistence allowances should be amended and brought into line with the conditions currently applying to other Commission programmes; Whereas, in justified cases and with the prior agreement of the Commission, provision should be made to enable exchanges in a given priority area to comprise periods spent at locations some distance apart within the same host country; Whereas it may be appropriate to authorize officials working in more than one priority area to divide their exchanges accordingly; Whereas consideration should be given to the possibility of exchanges of officials between border regions; Whereas the measures provided for in this Decision are in accordance with the opinon of the Committee established by Article 10 of Decision 92/481/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 93/10/EEC is amended as follows: 1. In Article 10, the second paragraph is replaced by the following: 'Subsistence expenses shall be calculated on the basis of the scale set out in Annex III. Where the exchange comprises more than one month, the subsistence allowance shall be reduced by 25 % for the period which exceeds one month. In the case of exchanges of officials between border regions, the scale shall be adjusted by joint agreement between the Commission and the official's supervisory authority. The Commission shall revise the scale in any case annually and also if there are significant variations in currency values or if this Decision is revised in accordance with the procedure laid down in Article 10 of Decision 92/481/EEC.' 2. Article 16 is replaced by the following: 'Article 16 Exchange officials shall be entitled to a daily subsistence allowance in respect of each day spent in the host country as laid down in Article 10 and to the reimbursement of the following travel expenses as laid down in Annex VI: (a) two return journeys where the length of the exchange is two months or more; (b) one return journey where the length of the exchange is less than two months in accordance with Article 4; (c) where the stay is divided into separate periods, the travel expenses resulting from this division shall be reimbursed as set out in points (a) and (b) for each of the periods; (d) where, in justified cases, and in agreement with the Commission, the time is spent successively in more than one department of the host country's administration at locations some distance apart, the travel expenses incurred as a result of travelling from one location to the next shall be reimbursed, for a maximum of three such journeys, on the basis of the shortest route between the locations concerned using the most economical means; (e) where, in justified cases, and in agreement with the Commission, the time is spent successively on different aspects of the programme, journeys between the different places involved shall also be taken into account; where the stay is divided into separate periods, the rules referred to in point (c) shall apply; Local transport costs, for example to and from work, shall not be refunded. Such expenses are covered by the subsistence allowance; any journeys undertaken at the request of the host country during the exhange shall be entirely at the expense of that country. However, in exceptional cases, and with the prior agreement of the Commission, travel expenses may be reimbursed in respect of a maximum of three visits per participant to a location over 100 kilometres away on the basis of the shortest route using the most economical means. Once the Commission has received certification of arrival in the host service its contribution towards the daily subsistence allowance in respect of the first month of stay (i.e. 50 % of those expenses) shall be paid to the exchange official. Travel expenses shall be reimbursed after receipt by the Commission of the originals of the travel documents. The balance of the Commission's contribution towards daily allowances shall be paid to the official at the beginning of the second month. Expenses in respect of the mid-stay return journey shall be reimbursed at the end of stay after receipt by the Commission of the originals of the travel documents and the certificate of approval for mid-stay travel issued by the host service authorities using the model set out in Annex VII. The originals of the travel documents shall be sent to the Commission, accompanied by boarding cards in the case of air travel.' 3. The following Article 16a is inserted: 'Article 16 a An extension of the stay as a result of the use of a cheaper fare than the economy class fare in the case of air travel shall be taken into account for the purpose of calculating the subsistence allowance provided that the travel expenses and additional subsistence expenses are not more than the cost of the economy fare.' 4. The following Article 17a is inserted: 'Article 17 a An extension of the stay as a result of the use of a cheaper fare than the economy class fare in the case of air travel shall be taken into account for the purpose of calculating the subsistence allowance provided that the travel expenses and additional subsistence expenses are not more than the cost of the economy fare.' 5. Annex VI is replaced by the Annex hereto. Article 2 This Decision shall apply from 1 January 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 December 1994. For the Commission Raniero VANNI D'ARCHIRAFI Member of the Commission (1) OJ No L 286, 1. 10. 1992, p. 65. (2) OJ No L 8, 14. 1. 1993, p. 17. ANNEX 'ANNEX VI (Article 16) RULES CONCERNING THE REIMBURSEMENT OF TRAVEL EXPENSES Travel expenses 1. Travel expenses shall be reimbursed in ecus at the rate ruling on the first day of the current month on the following basis: - the shortest and most economical route by first-class rail between the departure point stated in the invitation and the place of assignment during the exchange or the place where seminars are held, - where more than one place of assignment is involved: journeys between the places of assignment as mentioned in the letter of notification, in accordance with Article 16, - where the journey includes not less than six hours of night travel between 10 p.m., hours and 7 a.m., sleeping car accommodation up to the cost of two-berth class, on production of the ticket, - the cost of seat reservations and supplements for fast trains, on production of documentary evidence, and - with the prior agreement of the Commission - that of transporting any necessary luggage, - in exceptional cases where visits are authorized to places at a distance of more than 100 kilometres from the place of assignment, as specified in the second paragraph of Article 16: reimbursement of travel expenses based on the shortest and most economical route, on production of documentary evidence. 2. The cost of journeys by sea shall be reimbursed on the basis of the economy fare, on production of documentary evidence. The cost of transporting a car by ferry shall not be reimbursed. 3. Where the official travels by car, his travel expenses shall be reimbursed on the basis of the first-class rail fare, excluding sleeping car or any other supplement. In such cases, the participant shall submit appropriate proof from a transport company. Where two or more exchange or seminar participants entitled to reimbursement of travel expenses use the same car, only the person responsible for the car shall be reimbursed, at the rate of 150%. 4. If the distance by rail is more than 400 kilometres or if the official is obliged to make a sea crossing, the air fare shall be reimbursed on the basis of the economy fare, on production of the ticket and boarding cards. 5. The use of PEX or APEX fares shall be encouraged in all possible cases, provided that the costs, including the additional subsistance allowance payable as a result of the extended stay necessitated by the use of such a fare, do not exceed the price of a normal economy-class ticket. 6. Taxi fares shall not be reimbursed. Special provisions No moral, material or bodily harm incurred by the official in the course of his journey or of his stay in the place of assignment during the exchange or the place where seminars are held may be the subject of a claim against the Commission unless it can be imputed to the Commission. An official using his own car shall remain fully liable for any accidents to his car or to third parties; he must be in possession of an insurance policy covering civil liability.'